DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendments filed January 25, 2022.
The amendments filed have been accepted and are hereby entered.
Claims 41, 43-48, 51-52, 54, and 56-61 have been amended.
No claims have been canceled or withdrawn.
No claims have been added.
Claims 41, 43-48, 51-52, 54, and 56-61 are pending and have been examined.
This action is made FINAL.







Response to Amendment
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection of claims 41-54 and 56-61 have been fully considered but are not persuasive.

Applicant’s arguments with respect to the 35 U.S.C. § 103 rejection of claims 41-54 and 56-61 have been fully considered and are deemed persuasive; however, they are moot in view of new grounds of rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

Response to Arguments
With respect to 101 argument as a whole, Applicant asserts the following arguments, each of which Examiner respectfully disagrees (responses to arguments are addressed inline, below):

(Page 18 of Remarks, addressing step 2A, emphasis added): “Applicant's claims provide new and unconventional technical improvements in computer interactions. For example, […]  claim 41 includes an electronic message with an interactive element that includes at least one encoded identifier. Interaction with the interactive element by a second user enables the system to identify a first account of a first user and a second account of a second user, and further is interpreted by a payment transfer system as an authorization from the second user to transfer funds. Based on receiving the indication of the interaction, the system interprets the interaction as the authorization”.

Examiner respectfully disagrees with above argument as a whole. With respect to statement, “claims provide new and unconventional technical improvements in computer interactions. For example, […]  claim 41 includes an electronic message with an interactive element […]”, Examiner respectfully maintains that using interactive elements in electronic messages is well-understood, routine, and conventional activity, as previously indicated in previous Office Action (addressed in step 2B of 101 rejection), specifically because with respect to United States Patent Publication No.  US-7516488-B1 (“Kienzle”), discloses use of links (URLs e.g., interface element) in e-mail messages are well known to one of ordinary skill in the art. (Column 4, line 25 – Col 5 line 13 of Kienzle).


With respect to statements directed to interactive element: […] “an interactive element that includes at least one encoded identifier”, which can have interaction by a second user, and enables the system to identify user accounts, as an initial matter, Examiner notes elements of Applicant argument that are recitations of the abstract idea: 

 Identify(ing) a first account of a first user and a second account of a second user,

Interpret[…] (interaction of interface element) […] an authorization from the second user to transfer funds

In view of such, Examiner notes that Examiner respectfully maintains that all that remains of the additional elements are the generic and relatively broad ‘interactive element (encoded with generic / abstract information)’ being ‘interacted with’, which is merely applied (at a high degree of generality) to perform the aforementioned abstract steps of identifying accounts and interpreting authorization based on identifying account information.  Accordingly, Examiner respectfully maintains that the interactive interface element, including interaction and encoding steps, is merely applied to the abstract idea of performing a payment transfer, including identification of accounts / authorizations (See 101 rejection below for more detail). 

(Page 19 of Remarks, addressing step 2A, emphasis added): “At least due to Applicant's interactive element including at least one encoded identifier in an electronic message, Applicant's claims are necessarily rooted in computer technology and therefore are not limited to a certain method of organizing human activity. In particular, even if Applicant's claims do include a judicial exception (a point with which Applicant respectfully disagrees), Applicant's claims integrate the judicial exception into a practical application.”

Examiner respectfully disagrees with above argument. With respect to “Applicant's claims are necessarily rooted in computer technology” statement, Examiner believes Applicant argument is relying upon DDR Holdings v. Hotels.com, which stated certain claims were patent eligible per being “necessarily rooted in computer technology in order to overcome a problem arising in the realm of computers”. Examiner respectfully submits that the above rationale is not applicable to the instant claims, obviating argument, as the additional elements are merely applied (As described above and in 101 rejection below – see MPEP 2106.05(f)). More specifically, Examiner fails to see how the aforementioned improvement is directed to overcoming a problem arising in the “realm of computers”, and conversely contends that the problem being solved is transferring payments between individuals, which includes account identification and interpretation of funds authorization based on said accounts. In view of the generality of the additional element argued (e.g., encoded interactive element) and the solved problem being directed to abstract subject matter, Examiner respectfully maintains that, while the claims are limited to embodiments including computers, merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008) (See MPEP §2106.05(b)). Accordingly, Examiner respectfully maintains that the claims do not recite additional elements that integrate the judicial exception into a practical application, as the additional elements are simply carrying out the abstract idea, as explained above (Step 2A Prong II: NO)

(Page 19 of Remarks, addressing claim limitations directed to interactive element with encoded identifier, arguing eligibility under step 2A II, emphasis added): At least these additional claim elements of Applicant's claims integrate the judicial exception into a practical application and do not merely generally link the judicial exception to a particular technological environment. To the contrary, Applicant's claims are directed to a narrowly and specifically defined improvement in enabling interaction between a first user device, a payment transfer system, and a second user device for identifying respective accounts and performing an action based on receiving an indication of an authorization through a user interaction with the interactive element. Therefore, Applicant's claims are not 'directed to' a judicial exception because the above-discussed claim elements apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception and therefore the judicial exception is integrated into a practical application of the exception.

The Examiner respectfully disagrees, and maintains that the claims do not recite additional elements that integrate the judicial exception into a practical application under Step 2A Prong II of 2019 PEG. Examiner respectfully submits that the additional elements are merely applied at a high degree of generality, and that Applicant statements underlined (above) are indicative of implementation of commercial interactions (e.g., payment transfers between individuals), carried out by a payment provider, not an improvement to a particular technical environment. In view of the additional elements being used to merely carry out the abstract idea of payment transfer, including identification of accounts/authorization, and how the additional elements are claimed at a high degree of generality, Examiner respectfully fails to see how the aforementioned claims are indicative of any of the following: 

Improvements to the functioning of a computer, or to any other technology or technical field (MPEP §2106.05(a))

Applying the judicial exception with, or by use of, a particular machine (MPEP §2106.05(b))

Applying of using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (MPEP §2106.05(e)).

With respect to argument communications between devices occurring in claims (e.g., between payment provider system and first/second user devices), Examiner respectfully maintains that the sending/receiving of electronic messages performed by the aforementioned devices is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here).  See also MPEP §2106.05(g)(3) disclosing that obtaining information about transactions using the Internet (i.e., a network) to verify (e.g., to perform) transactions is well-understood, routine, and conventional activity, citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).

With respect to statement, “the above-discussed claim elements apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception”, Examiner respectfully notes “While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).  The instant application is reviewed within the framework of the Revised 2019 PEG Guidance which specifies and particularizes the Mayo/Alice framework.   

(Pages 20-22 of Remarks, addressing step 2B of 2019 PEG, Emphasis added): “Even assuming, arguendo, that Applicant's claims are directed to an alleged abstract idea, which Applicant does not concede, Applicant's claims recite meaningful unconventional elements that amount to significantly more than any alleged abstract idea. In BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC (Fed. Cir. 2016), the court found that, when looking at the claim as an ordered combination of claim limitations, "an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces." […] Applicant's claims include elements that alone and in combination are sufficient to ensure that the claims amount to significantly more than an abstract idea […] For example, Applicant's claim 41 recites:

generating, by the payment transfer system, based on the funds transfer request, an electronic message including an interactive element for interaction by the second user to send a funds-transfer authorization, wherein the interactive element includes at least one encoded identifier such that interaction with the interactive element enables the system to identify the first account of the first user and a second account of the second user, wherein interaction with the interactive element by the second user is interpreted by the payment transfer system as the funds-transfer authorization from the second user; receiving, by the payment transfer system, based on an indication of interaction with the interactive element, the funds-transfer authorization from the second user device, wherein the funds-transfer authorization corresponds to the second identifier of the second user; identifying, by the payment transfer system and based on the at least one encoded identifier, the account of the first user corresponding to the first identifier, and the account of the second user corresponding to the second identifier corresponding to the received funds transfer authorization; and in response to receiving the funds-transfer authorization, initiating, by the payment transfer system, a transfer of funds between the account of the first user and the account of the second user."

These elements (particularly, but not exclusively, the highlighted elements [shown above]) are significant, at least because the claim includes specific techniques for generating and sending an interactive element that, when interacted with, enables the system to identify a first account of a first user and a second account of a second user, and further provides authorization to perform an action. “

The Examiner respectfully disagrees with above argument. As an initial matter the limitations are directed to an abstract idea, and when determining if the claims are directed to significantly more, the additional limitations of the claims in addition to the abstract idea are analyzed.  In the instant application, the additional elements of the claim include a generic system comprising generic processor / memory, generic 1st/2nd user devices, and an encoded interactive element.  The additional limitations, when considered both individually and in combination, do not affect an improvement to another technology or technological field; the claims do not amount to an improvement to the functioning of the computer itself; and the claims do not move beyond a general link of use of an abstract idea to a particular technological environment. Examiner respectfully submits that even Applicant’s argument (“the claim includes specific techniques for generating and sending an interactive element that, when interacted with, enables the system to identify a first account of a first user and a second account of a second user, and further provides authorization to perform an action [i.e., perform transaction]”) indicates that the claims do not amount to significantly more, even under Bascom argument,  as  asserted improvement is squarely directed to performing abstract idea, and not any particular arrangement of the encoded interactive element (i.e., additional element) itself, beyond merely carrying out the abstract idea of identifying accounts / enabling transaction authorization by provider.  Accordingly, Examiner respectfully maintains the claims merely amount to the application of generic devices to carry out the abstract idea (i.e., performing payment transfers) using generic computer elements, and are considered to amount to nothing more than requiring generic computers to carry out the abstract idea itself (in addition to the well-understood, routine, and conventional activity, as explained in 101 rejection below), even when considered as an ordered combination.  The specifics about the abstract idea do not overcome the rejection.

  Regarding Applicant' s argument that the claim elements are unconventional or otherwise more than what is well-understood, routine, and conventional activity in the field for at least the reasons that the claim elements, individually and in combination, are not found in the prior art, the Examiner respectfully disagrees with implied premise of argument. Examiner notes Synopsys, 839 F.3d at 1151 (“[…] The search for a § 101 inventive concept is […] distinct from demonstrating § 102 novelty”) (emphasis omitted), and that the claims included either well-understood, routine, and conventional activity in the field, as noted in 101 rejection below, or merely applied elements. The claim limitations, taken either alone or as an ordered combination, failed to amount to significantly more. 


Accordingly, in view of the aforementioned rationales (above), Examiner respectfully maintains the 101 rejection (in this action below, after Double Patenting Rejection section).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 41, 43-48, 51-52, 54, and 56 and 58-60 (i.e., all claims aside from 57 and 61) are rejected on the grounds of non-statutory obviousness type double patenting since they are rendered obvious by either United States Patent Publication No.  US 9536232 B2 (Dorsey), in further view of United States Application Publication No. US 8,762,272 B1 (Cozens), or in the case of claim 49,  Dorsey in view of Cozens, in further view of United States Patent Publication No.  US 8014756 B1 (Henderson). Note, this is a non-provisional, non-statutory double patenting rejection as the patentably indistinct claims have been patented.


(instant application)
United States Patent Publication No.  US 9536232 B2 

Application number 14/066,991
41. A computer-implemented method comprising:
 

receiving, by a payment transfer system and from a first user device of a first user associated with a first identifier, a funds-transfer request requesting a transfer of funds between the first user and a second user, the second user associated with a second identifier in the funds-transfer request, wherein the first identifier is associated with a first account of the first user;


17. A computer-implemented method for transferring funds via an electronic message comprising: 

receiving, at a payment transfer system from an electronic messaging application of a sender computing device, a request for a link to include in the electronic message, the link configured to authorize a payment transaction; 
[…]
the payment transfer system identifies the sender account and the recipient account and initiates a transfer of the payment amount between the recipient account and the sender account.
generating, by the payment transfer system, based on the funds-transfer request, an electronic message including an interactive element for interaction by the second user to send a funds-transfer authorization, 

generating, by the payment transfer system, the link, wherein the link corresponds to an instruction to transfer the payment amount from a sender account associated with the sender address to a recipient account associated with the recipient address; 


wherein the interactive element includes at least one encoded identifier such that interaction with the interactive element enables the system to identify the first account of the first user and a second account of the second user, 

[generating] the link, wherein the link corresponds to an instruction to transfer the payment amount from a sender account associated with the sender address to a recipient account associated with the recipient address; transmitting, by the payment transfer system, the link to the sender computing device, wherein the link is configured to be activated by a user input and, when activated, generate an activation message to the payment transfer system to perform the instruction [to transfer the payment amount from a sender account associated with the sender address to a recipient account associated with the recipient address]; receiving, at the payment transfer system, the activation message from a recipient computing device, wherein upon receiving the activation message, the payment transfer system identifies the sender account and the recipient account and initiates a transfer of the payment amount between the recipient account and the sender account.


wherein interaction with the interactive element by the second user is interpreted by the payment transfer system as the funds-transfer authorization from the second user; 








wherein the link is configured to be activated by a user input and, when activated, generate an activation message to the payment transfer system to perform the instruction [to transfer the payment amount from a sender account associated with the sender address to a recipient account associated with the recipient address];

[…] the link configured to authorize a payment transaction;


sending, by the payment transfer system and based on the second identifier associated with the second user in the funds-transfer request, the electronic messag; 

transmitting, by the payment transfer system, the link to the […] computing device,

receiving, at the payment transfer system, the activation message from a recipient computing device,
receiving, by the payment transfer system, based on an indication of interaction with the interactive element, the funds-transfer authorization from the second user device, wherein the funds-transfer authorization corresponds to the second identifier of the second user;


[…] the link configured to authorize a payment transaction; 

wherein the link is configured to be activated by a user input and, when activated, generate an activation message to the payment transfer system to perform the instruction [to transfer the payment amount from a sender account associated with the sender address to a recipient account associated with the recipient address];

parsing, by the payment transfer system, the request for the link to identify a recipient address of a recipient, a sender address of a sender, and a payment amount;


the payment transfer system identifies the sender account and the recipient account and initiates a transfer of the payment amount between the recipient account and the sender account.

identifying, by the payment transfer system and based on the at least one encoded identifier, 
the account of the first user corresponding to the first identifier, and the account of the second user corresponding to the second identifier corresponding to the received funds-transfer authorization; and






in response to receiving the funds-transfer authorization, initiating, by the payment transfer system a transfer of funds between the account of the first user and the account of the second user
the payment transfer system identifies the sender account and the recipient account and initiates a transfer of the payment amount between the recipient account and the sender account. 

parsing, by the payment transfer system, the request for the link to identify a recipient address of a recipient, a sender address of a sender, and a payment amount;

the link configured to authorize a payment transaction

the payment transfer system identifies the sender account and the recipient account and initiates a transfer of the payment amount between the recipient account and the sender account.

42. wherein the funds-transfer request comprises a requested amount of funds.

17. […] parsing, by the payment transfer system, the request for the link to identify a recipient address of a recipient, a sender address of a sender, and a payment amount;
46. wherein the at least one encoded identifier included in the interactive element refers to the first identifier of the first user and the second identifier of the second user
17. […] the request for the link to identify a recipient address of a recipient, a sender address of a sender, and a payment amount;
48. The computer-implemented method of claim 41, wherein the funds-transfer request includes the first identifier, the first identifier being associated with the account of the first user.
17. […] the request for the link to identify a recipient address of a recipient, a sender address of a sender, and a payment amount;

wherein the link corresponds to an instruction to transfer the payment amount from a sender account associated with the sender address to a recipient account associated with the recipient address;

 
With respect to independent claims 41 59, and 60, Dorsey fails to explicitly teach, but Cozens discloses:  sending, by the payment transfer system and based on the second identifier associated with the second user in the funds-transfer request, the electronic message to a second user device associated with the second user; 

Col 1, lines 41-43 of Cozens, in view of Fig. 1: […] and routing by the email message with the payment object to an email server for delivery to a recipient.

    PNG
    media_image1.png
    832
    697
    media_image1.png
    Greyscale

Col 1, lines 49 – 56 of Cozens: a method for integrating email message addressing and payment transaction addressing using an email payment system comprises […], determining a number of recipient addresses in the "to" field of the email message, […] providing a payment object in the email message sent to each recipient in the "to" field of the email message, […]

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the payment transfer system of Dorsey was made to transmit the message to the recipient device, since Dorsey receives, at the payment transfer system, the activation message from a recipient computing device, to perform the payment transaction. 

With respect to claim 43, Dorsey fails to teach, but Cozens teaches: wherein the first identifier comprises an email address associated with the first user, and the second identifier comprises an email address associated with the second user. (Abstract, Col 9, lines 48-51, and claim 2 of Cozens)

Abstract of Cozens: The payment processor uses electronic payment accounts associated with the corresponding sender and recipient email addresses to identify the relevant electronic payment accounts and transfer the payment between said accounts.

Col 9, lines 48 – 51 of Cozens: In certain example embodiments, the sender payment identifier and the recipient email account identifier are the email address of the sender and the recipient respectively.

Claim 2 of Cozens: 2. The method of claim 1, wherein the sender electronic payment account identifier and the recipient electronic payment account identifier are a sender email address associated with the sender account and a recipient email address associated with the recipient account, respectively.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the identifiers be email addresses, as disclosed by Cozens, in order to (advantageously) simultaneously identify the user in terms of messaging, and also in terms of their corresponding accounts, as suggested in Cozens (e.g., abstract of Cozens).

With respect to claim 44, Claim 17 of Dorsey fails to teach, but Claim 5 of Dorsey teaches: wherein the interactive element is encoded with the first identifier of the first user and the second identifier of the second user. (Claim 5 of Dorsey)

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the interactive element encoded with the identifiers of the user, in order to advantageously apprise system of transaction details for transaction processing.

With respect to claim 45, Dorsey does not explicitly teach, but Cozens teaches: wherein the electronic message is customized for the second user (Col 11, lines 18 – 33 of Cozens, in further view of at least Col 14, lines 64-66 of Cozens):

Col 11, lines 18 – 33 of Cozens: At block 455, the email payment module 125 inserts a payment object in the body of the email. In the sender's email client module 106 the payment object will display the recipient, the payment amount, and identifying information regarding the payment instrument or account being used. In the recipient email client module 107 the payment object may display information regarding the sender and the payment amount. The payment object may also include additional information. For example, the payment object may incorporate a picture of the recipient or a sender, such as a picture associated with the recipient's contact information on the sender device 105 or recipient device 110. The payment object may also provide a field for the sender to enter a memo or other text. For example, the sender may indicate what the payment is for in the payment object. The method then proceeds to block 220 of FIG. 2.

Col 14, lines 64-66 of Cozens: At block 230, the email payment module 125 displays the
65 payment object to the recipient within the email message.

Examiner’s Note: Examiner interprets that customization includes inclusion of identifying information such as picture of recipient/sender.

Accordingly, it would have been obvious to customize the electronic message, in order to advantageously apprise recipient of relevant transaction information.

With respect to claim 47, Claim 17 of Dorsey does not explicitly teach, but claim 7 of Dorsey teaches: wherein the account of the first user and account of the second user are managed by the payment transfer system. (claim 7 of Dorsey)

Accordingly, it would have been obvious that the accounts of the users could be managed by the payment transfer system, in order to advantageously mitigate unnecessary network traffic between otherwise separate / distinct account stores.

With respect to claim 49, Claim 17 of Dorsey in view of Cozens does not explicitly teach, but Henderson teaches: [wherein the funds-transfer] request is received by the payment transfer system via a service address associated with the payment transfer system. (Col 13, line 62 – Col 14, line 5 in further view of at least Col 1, lines 5-7, and Col 1, lines 59-61, and Fig. 6 of Henderson discloses messages corresponding to transactions being routed by an intermediary authorization service (e.g., server) to an email address corresponding to a company’s authorization service subscription account (i.e., a service account))

Col 13, line 62 – Col 14, line 5 of Henderson: […] messages sent between the requester, approver, and authorization service may simply be entered as text messages sent to or from a particular email address corresponding to a company's authorization service subscription account, which would receive the messages and respond accordingly, […]

Col 1, lines 5-7 of Henderson: […] More and more […] transactions carried out each day require some level of authorization before they may be performed

Col 1, lines 59-61 of Henderson: […] the authorization service may be implemented as a software application executing on an authorization service server.

    PNG
    media_image2.png
    452
    422
    media_image2.png
    Greyscale


Accordingly, it would have been obvious that the method of Dorsey in view of Cozens could have the request / messages of Dorsey be addressed to the payment transfer service system (e.g., authorization server), as suggested by Henderson, resulting in payment transfer system  to advantageously create a record of the first and second user’s responses, which may be valuable in cases of transaction disputes (e.g., Col 5, lines 22 - 28).

Col 5, lines 22 – 28 of Henderson: the authorization service may […] log the interaction associated with the request, once a valid response is received. For example, the authorization service may be configured to maintain copies of (or references to) each message sent or received regarding a given authorization request, from the requester's original input through the response provided back to the requester. In some embodiments, a logging function of the authorization service may be configured to create a file or database entry for each received authorization request and to add to the file or database entry each time a message involving the request is sent or received.

With respect to claim 50, Dorsey fails to explicitly teach, but Cozens discloses: wherein the funds-transfer request is received via a network request (e.g., API requests in Network 115) to a server associated with the payment transfer system (Email Server 145 / Email Payment System 120). (See Fig. 1 in further view of Col 1, lines 33 – 43 of Cozens teaching payment details from sender being gathered by payment object modal, and sending request to an email server associated with email payment system 120);( See also Col 3, lines 13-18 of Cozens describing the communications between systems/devices as performed via API (i.e., network requests)):

    PNG
    media_image3.png
    805
    666
    media_image3.png
    Greyscale

Col 1, lines 31-43 of Cozens: a method for sending payments by email using an email payment system comprises presenting a payment object modal in the email message to collect payment transaction details from the sender, receiving the payment transaction details from the sender via the payment object modal, generating a payment object comprising the payment details, inserting the payment object in the email message, communicating the payment transaction details to a payment processor; and routing […] the email message with the payment object to an email server for delivery to a recipient. 

Col 3, lines 13-18 of Cozens: One or more application program interfaces (APIs) facilitate communication between the email payment system, the email server, the sender and recipient email clients, and the payment processor to complete the delivery of the email and transfer of funds between the sender's electronic payment account and the recipient's electronic payment account.

Accordingly, it would have been obvious that the request of Dorsey in view of Cozens could be obtained by an email server, as disclosed by Cozens, in order to advantageously provide an E-mail payment solution which provides messages pertaining to transaction status/details, as disclosed by Cozens (abstract).

With respect to claim 51, Claim 17 of Dorsey does not explicitly teach, but claims 12 and 4 of Dorsey teaches: wherein the electronic message is an email message and includes the payment amount in a subject or a body of the email message. (Claims 12 and 4 of Dorsey)

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the message could be an email message, resulting in transfers being performed over email, in order to advantageously provide an E-mail payment solution which provides messages pertaining to transaction status/details, as disclosed by the claims of Dorsey.

With respect to claim 52, Claim 17 of Dorsey does not explicitly teach, Cozens teaches: wherein the electronic message comprises embedded content (payment object inserted in/within message) that identifies a requested amount of funds (dollar amount of payment). (Abstract in further view of Col 3, lines 54-57 of Cozens);

Abstract: A payment object is inserted into the body of the email and is displayed to both the sender and recipient.

Col 3, lines 54-57 of Cozens: The payment object is displayed to the sender in the email and may indicate at least the recipient and the dollar amount of the payment or the request for payment.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the interactive element of Dorsey in view of Cozens could include a dollar amount of the payment, in order to advantageously apprise recipient of message of the dollar amount for the transaction.

With respect to claim 53, Claim 17 of Dorsey does not explicitly teach, Cozens teaches: wherein the embedded content (e.g., payment object) comprises one or more of: a markup language code; or an image. (Col 11, lines 25-29 of Cozens);(See also Col 15, lines 23-26 of Cozens in further view of Col 7, lines 45-49 of Cozens):

Col 11, lines 25-29 of Cozens (with respect to image): The payment object may also include additional information. For example, […] the payment object may incorporate a picture of the recipient or a sender, such as a picture associated with the recipient's contact information on the sender device 105 or recipient device 110.

Col 15, lines 23-26 of Cozens (with respect to markup language code): the transaction monitor module 140 comprises a transaction status API encoded in the payment object. For example, the transaction monitor module 140 may be encoded in a hypertext markup language used to display the email message.

Col 7, lines 45-49 of Cozens (with respect to markup language code): the transaction monitor module 140 may comprise an API encoded within the email with the payment object. For example, the API may be encoded within a hypertext mark-up language (HTML) or a script call.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Dorsey in view of Cozens to have the interactive element of Dorsey include an image / markup language code, in order to advantageously provide an up-to-date transaction status, and to customize recipient user experience (See at least Col 15, lines 35-38 of Cozens disclosing status updates).

With respect to claim 54, Claim 17 of Dorsey does not explicitly teach, but claims 12 and 4 of Dorsey teaches: wherein the electronic message comprises a description (e.g., “I owe you”) of the funds- transfer request. (Col 3, lines 19 – 54 of Cozens):

Col 3, lines 19 – 54 of Cozens: (16) To initiate a payment request or payment, a sender composes an email to a recipient and indicates an intent to pay the recipient. In certain example embodiments, the intent can be indicated by clicking on a button or other user interface object within the email client. In other example embodiments, the email payment system may analyze the email for payment signals. For example, the email payment system may analyze text in an email for such payment signals as "$" or a phrase such as "I owe you" in the body of the email.

(17) Upon detection of one or more payment signals or another user indication of an intent to make a payment, the email payment system presents an email payment suggestion modal in the email composition window of the email client, providing the sender an opportunity to include a payment object with the email. […]

(18) Once the payment details have been confirmed by the sender, a payment object is generated by the email payment system and inserted into the email. 

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the method of Dorsey in view of Cozens include a description of the funds-transfer request in the electronic message, in order to advantageously apprise the recipient of why the funds transfer occurred.

With respect to claim 56, Claim 17 of Dorsey does not explicitly teach, but claim 15 of Dorsey teaches: wherein a database of the payment transfer system maintains association data that defines associations between user identifiers and user accounts managed by the payment transfer system. (Claims 14 / 15 of Cozens):

14. The computer-implemented method of claim 9, wherein the sender account and the recipient account are identified by the server based on association data stored in a database associated with the payment transfer system.  

15. The computer-implemented method of claim 14, wherein the association data defines associations between electronic addresses and user accounts managed by the payment transfer system.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have the method of Dorsey in view of Cozens include a database to store data defining associations between electronic addresses and user accounts managed by the payment transfer system, in order to advantageously identify the user accounts pertinent to transaction requested via corresponding electronic addresses.

With respect to claim 58, Dorsey in view of Cozens discloses: wherein generating the electronic message comprises: receiving, from the user device of the first user via a user application (email client) installed on the first user device of the first user (sender device), one or more edits of the electronic messages. (Col 10, lines 1 – 14 of Cozens, in view of email client of Fig. 1 of sender);(See also Col 2, lines 54-57 of Cozens)

Col 10, lines 1 – 14 of Cozens:  At block 425, the email payment module 125 confirms the payment amount to each recipient in the "to" field of the email. For example, the email payment module 125 may present a multi-recipient modal via the email client module 106 to the sender listing each recipient and providing a field to indicate the payment amount for each recipient. In certain example embodiments, the email payment module 125 may list the same payment amount for each recipient in the multi-recipient modal by default. The sender, may then edit the payment amounts and add or remove recipients as needed in the multi-recipient modal and communicate those edits to the email payment module 125 by selecting a submit user-interface object displayed on the multi-recipient modal. The method then proceeds to block 430.

Col 2, lines 54-57 of Cozens: The embodiments described herein provide a user interface that allows a sender to generate and insert a payment object directly in the body of an email while composing the email.

Examiner’s Note: Examiner notes payment object comprising payment amount is a part of E-mail message. (i.e., edits of payment amounts are edits of electronic message to be made, per Emails to be generated include the payment object). Arguendo, per Col 2, lines 54-57 of Cozens, Examiner takes official notice that composing emails are known to include editing, and is an obvious feature to incorporating into the method, in order to advantageously fix clerical errors entered into the e-mail message being composed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41-54 and 56-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Based upon consideration of all relevant factors with respect to the claims as a whole, claims 41-54 and 56-61 are determined to be directed to an abstract idea. The Examiner has identified system claim 60 as the claim that represents the claimed invention for analysis and is analogous to method claim 41 and non-transitory computer-readable storage medium claim 59 (i.e., same rationale of claim 60 (below), is similarly applied to claims 41 and 59 (mutatis mutandis)). The rationale for the aforementioned determination of patent ineligibility under 35 USC §101 is explained below:

With respect Step 1 of 2019 PEG analysis, the claims are either directed to a system, method or product of manufacture, which are statutory categories of invention (Step 1 of 2019 PEG analysis: YES).

With respect Step 2A Prong I of 2019 PEG analysis, claims 41-54 and 56-61 recite as a whole a method of organizing human activity because the claims recite a method of (additional elements emphasized in bold or bracketed are considered to be parsed from the remaining elements which are reciting the abstract idea): 

A payment transfer system comprising: 

a processor [communicatively coupled to] a memory [and operable to execute] instructions [stored in] the memory; 

[and] the memory, [which comprises] specific instructions configured to cause the payment transfer system (provider) to perform operations comprising: 

receiving, by the payment transfer system (provider) and from a first user device [of] a first user associated with a first identifier, a funds-transfer request requesting a transfer of funds between the first user and a second user, the second user associated with a second identifier in the funds-transfer request, 

wherein the first identifier is associated with a first account of the first user;

 generating, by the payment transfer system (provider), based on the funds-transfer request, a[n] electronic message [including an] interactive element [for interaction by the second user] to send a funds-transfer authorization, 

[wherein the] interactive element [includes at least one encoded identifier such that interaction with the interactive element enables] the system (provider) [to] identify(ing) the first account of the first user and a second account of the second user,
 
[wherein interaction with] the interactive element [by the second user is] interpret(ing) by the payment transfer system (a) the funds-transfer authorization from the second user; 

sending, by the payment transfer system and based on the second identifier associated with the second user in the funds-transfer request, the electronic message to a second user device associated with the second user;

receiving, by the payment transfer system (provider), [based on an indication of interaction with] the interactive element, the funds-transfer authorization from the second user device, wherein the funds-transfer authorization corresponds to the second identifier of the second user;
 
identifying, by the payment transfer system (provider) and based on the at least one [encoded] identifier, the account of the first user corresponding to the first identifier, and the account of the second user corresponding to the second identifier corresponding to the received funds-transfer authorization;

and in response to receiving the funds-transfer authorization, initiating, by the payment transfer system, a transfer of funds between the account of the first user and the account of the second user.

Under broadest reasonable interpretation, these are commercial or legal interactions including agreements in the form of sales activities or behaviors, such as transferring payments between people. Thus, the claim recites an abstract idea (Step 2A Prong I: Yes).

Addressing Step 2A Prong II of 2019 PEG analysis, this judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply a generic payment transfer system, a generic memory/computer readable storage medium with instructions, a generic database, generic encoded interactive element, generic user devices, and a generic processor (See MPEP 2106.05(f)). Simply implementing the abstract idea on the aforementioned generic hardware is not a practical application of the abstract idea. Furthermore, transmitting data electronically, gathering transactional data through a device, and messages comprising links are insignificant extra solution activities (See MPEP 2106.05(g)). Accordingly, when considered separately and as an ordered combination, these additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. (Step 2A Prong II: NO, the additional claimed elements are not integrated into a practical application).

Addressing Step 2B of 2019 PEG analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed. The claims as a whole merely describe how to generally apply a generic payment transfer system, a generic memory/computer readable storage medium with instructions, a generic database, generic encoded interactive element, and a generic processor (See MPEP 2106.05(f)). For the step of payment transfer system sending/receiving electronic messages between user devices that was previously considered extra-solution, this has been further evaluated here and determined to be well-understood, routine, and conventional activity in the field. The specification does not provide any indication that claimed sending/receiving of electronic messages is performed by anything other than a generic form of data transmission, and the OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) court decisions (MPEP 2106.05 (d)(II)) indicate that a computer merely sending/receiving information over a network is well-understood, routine, and conventional function when claimed at a high level of generality, (as the case is here).  Furthermore, the specification does not provide any indication that the obtaining of information to complete transactions is more than a form of mere data gathering, and is insignificant extra-solution activity when claimed at a high level of generality, as the case is here. See 2106.05(g)((3) or MPEP) disclosing that obtaining information about transactions using the Internet (i.e., a network) to verify (i.e., to perform) transactions is well-understood, routine, and conventional activity, citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011). Furthermore, while Examiner maintains that these aspects are covered as being patent ineligible per being merely applied and/or an element of the abstract idea in analysis above, of which is a different consideration, Examiner, Arguendo, further notes the following aspect of the instant claims previously deemed insignificant extra solution activity are also well-understood, routine, and conventional activity:

Using links in Emails. United States Patent Publication No.  US-7516488-B1 to Kienzle (“Kienzle”), disclosing use of links (URLs e.g., interface element) in e-mail messages are well known to one of ordinary skill in the art. (Column 4, line 25 – Col 5 line 13 of Kienzle).

Accordingly, when considered separately and as an ordered combination, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus, claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not amount to significantly more).

With respect to the dependent claims, the dependent claims have been given the full analysis including analyzing the additional limitations both individually and as an ordered combination. The dependent claims, when analyzed both individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101 because of the same reasoning as above and because the additional limitations recited fail to establish that the claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not recite additional elements outside of the abstract idea that integrate the judicial exception into a practical application, and do not amount to significantly more than the abstract idea. The claims as a whole merely describe how to generally apply the encoded interactive element (claims 44, 46), email identifiers (claim 43), user interface, (claims 44-46), markup language (claim 53), user application, network requests (claim 50), service electronic address (claim 49), and database (claim 55), and are noted to be merely applied (See MPEP 2106.05(f)). Accordingly, the dependent claims, when considered individually and as an ordered combination, are also not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 41-48, 50-54, 56, and 58-60 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No.  US 8762272 B1 to Cozens (“Cozens”).

With respect to claim 41, Cozens discloses: A computer-implemented method comprising: 

receiving, by a payment transfer system (Email Payment System 120) and from a first user device of a first user (Sender / Sender Device 105) associated with a first identifier (Email address of Sender), a funds-transfer request (payment request / payment initiated by submission of payment details) requesting a transfer of funds between the first user and a second user, (payment details); (Fig. 1, Email payment system, in further view of Col 3, lines 19 – 39, Abstract, Col 3, lines 52-54, and Col 7, lines 25 – 26 of Cozens); (See also Fig. 4, refs 405, 410)

    PNG
    media_image4.png
    515
    391
    media_image4.png
    Greyscale


Col 3, lines 19 – 39 of Cozens: To initiate a payment request or payment, a sender composes an email to a recipient and indicates an intent to pay the recipient. […] The payment object modal provides fields to collect payment details. Payment details can include, but are not limited to, a recipient, a payment instrument, and a payment amount.

Abstract of Cozens (In view of Fig. 1, 150): […] The payment details captured in the payment object are communicated to a payment processor. […]

Col 3, lines 52-54 of Cozens: Once the payment details have been confirmed by the sender, a payment object is generated by the email payment system and inserted into the email.

Col 7, lines 25 – 26 of Cozens (In view of Fig. 1, 125): The email payment module 125 further generates and inserts a payment object comprising the payment or payment request into the email message.

    PNG
    media_image5.png
    266
    334
    media_image5.png
    Greyscale




the second user associated with a second identifier in the funds-transfer request, (At least abstract, Col 9, lines 46-51 of Cozens) 

Col 3, lines 37-39 of Cozens: […] Payment details can include, but are not limited to, a recipient, a payment instrument, and a payment amount. […]

Col 9, lines 46-51 of Cozens (In view of Fig. 4, 410, 415): Payment details may include a sender payment account identifier, a recipient email account identifier, a payment amount, and a payment instrument. […] the sender payment identifier and the recipient email account identifier are the email address of the sender and the recipient respectively.

Abstract of Cozens: […] The payment details captured in the payment object are communicated to a payment processor. The payment processor uses electronic payment accounts associated with the corresponding sender and recipient email addresses to identify the relevant electronic payment accounts and transfer the payment between said accounts.

wherein the first identifier is associated with a first account of the first user; 

(Col 9, lines 46-51 of Cozens (In view of Fig. 4, 410, 415): Payment details may include a sender payment account identifier, a recipient email account identifier, a payment amount, and a payment instrument. […] the sender payment identifier and the recipient email account identifier are the email address of the sender and the recipient respectively.
Abstract of Cozens: […] The payment details captured in the payment object are communicated to a payment processor. The payment processor uses electronic payment accounts associated with the corresponding sender and recipient email addresses to identify the relevant electronic payment accounts and transfer the payment between said accounts.


    PNG
    media_image6.png
    193
    276
    media_image6.png
    Greyscale
generating, by the payment transfer system (Email Payment System 120), based on the funds-transfer request, an electronic message including an interactive element (Email with inserted Payment Object) for interaction by the second user (recipient) to send a funds-transfer authorization, (Fig. 4, 455, in further view of at least Col 4, lines 20 – 29 and Col 15, lines 1 – 5 of Cozens)
Col 4, lines 20 – 29 of Cozens: If the payment object is a request for payment, the payment object will further provide buttons or other user interface objects that allow the recipient to accept or reject the payment request. Upon acceptance or rejection of the payment request by the recipient, a confirmation email may be sent to the sender regarding the status of the payment request. If the payment object is a payment, the payment object will further provide buttons or other user interface objects that allow the recipient to accept or reject the payment or access their payment account to view additional payment transaction details.

Col 15, lines 1 – 5 of Cozens: […] The payment object will also display a user interface object, such as a button, that will allow the recipient to accept the payment object, reject the payment object, or access their electronic payment account 152 to view additional transaction details. […]


wherein the interactive element includes at least one encoded identifier […] (Abstract in further view of at least Col 9, lines 46-51 of Cozens);

Abstract of Cozens: A payment object is inserted into the body of the email and is displayed to both the sender and recipient. The payment details captured in the payment object are communicated to a payment processor. The payment processor uses electronic payment accounts associated with the corresponding sender and recipient email addresses to identify the relevant electronic payment accounts and transfer the payment between said accounts.

Col 9, lines 46-51 of Cozens: Payment details may include a sender payment account identifier, a recipient email account identifier, […] In certain example embodiments, the sender payment identifier and the recipient email account identifier are the email address of the sender and the recipient respectively.

[wherein the interactive element includes at least one encoded identifier ] such that interaction with the interactive element enables the system to identify the first account of the first user and a second account of the second user, (Abstract of Cozens);(See also Fig. 8, 805, 810, 840, arrow back to 805, 805, 810,  825, 845, and circle of fig. 8 in further view of Fig. 10, 1005, 1010 disclosing that the payment object being interacted with (e.g., 820 “yes”) results in payment completion between sender and recipient payment accounts);(See also Col 17, lines 4-19)

Abstract of Cozens: A payment object is inserted into the body of the email and is displayed to both the sender and recipient. The payment details captured in the payment object are communicated to a payment processor. The payment processor uses electronic payment accounts associated with the corresponding sender and recipient email addresses to identify the relevant electronic payment accounts and transfer the payment between said accounts.

Col 9, lines 46-51 of Cozens: Payment details may include a sender payment account identifier, a recipient email account identifier, […] In certain example embodiments, the sender payment identifier and the recipient email account identifier are the email address of the sender and the recipient respectively.

    PNG
    media_image7.png
    690
    664
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    504
    592
    media_image8.png
    Greyscale

Col 17, lines 4-19 of Cozens:  Returning to FIG. 2 at block 240, where the payment processor 150 processes the payment object. Block 240 is described in further detail hereinafter with reference to FIG. 10.(107) FIG. 10 is a block flow diagram depicting a method 240 for processing the payment in the payment object by a payment processor, in accordance with certain example embodiments. (108) Method 240 begins at block 1005, where the payment processor 150 receives a notification from the transaction monitor module 140 [i.e., API of payment object, per aforementioned citations (above)] that the payment object was either accepted or rejected by the recipient. If the payment object is accepted, the method proceeds to block 1010.(109) At block 1010, the payment processor 150 transfers the payment amount indicated in the payment object from the sender's electronic payment account 151 to the recipient's payment account 152.

wherein interaction with the interactive element (payment object) by the second user (recipient) is interpreted by the payment transfer system as the funds-transfer authorization from the second user; (At least Col 4, lines 20 – 33 of Cozens)

Col 4, lines 20 – 33 of Cozens: If the payment object is a request for payment, the payment object will further provide buttons or other user interface objects that allow the recipient to accept or reject the payment request. Upon acceptance or rejection of the payment request by the recipient, a confirmation email may be sent to the sender regarding the status of the payment request. If the payment object is a payment, the payment object will further provide buttons or other user interface objects that allow the recipient to accept or reject the payment or access their payment account to view additional payment transaction details. If the payment is accepted, the acceptance is communicated to the payment processor, which finalizes the transfer of funds between the sender's payment account and the recipient's payment account.


sending, by the payment transfer system and based on the second identifier associated with the second user in the funds-transfer request, the electronic messag; (See at least Fig. 2, 225 of Cozens)

    PNG
    media_image9.png
    290
    423
    media_image9.png
    Greyscale

receiving, by the payment transfer system, based on an indication of interaction with the interactive element, the funds-transfer authorization from the second user device, ()

Col 4, lines 20 – 33 of Cozens: If the payment object is a request for payment, the payment object will further provide buttons or other user interface objects that allow the recipient to accept or reject the payment request. Upon acceptance or rejection of the payment request by the recipient, a confirmation email may be sent to the sender regarding the status of the payment request. If the payment object is a payment, the payment object will further provide buttons or other user interface objects that allow the recipient to accept or reject the payment or access their payment account to view additional payment transaction details. If the payment is accepted, the acceptance is communicated to the payment processor, which finalizes the transfer of funds between the sender's payment account and the recipient's payment account.

wherein the funds-transfer authorization (selection on interactive element) corresponds to the second identifier of the second user; (At least abstract of Cozens in further view of Col 4, lines 20 – 33 of Cozens)

Examiner’s Note: Examiner fails to see clear examples within specification explaining “correspondence” between authorization and second identifier as characterized by claims (particularly when the claimed authorization is signified by interaction with interactive element), and interprets the “correspondence” as including a correspondence between the transaction authorization and second identifier by way of associated second user account being identified by the second identifier.

Abstract of Cozens: […] The payment processor uses electronic payment accounts associated with the corresponding sender and recipient email addresses to identify the relevant electronic payment accounts and transfer the payment between said accounts.

Col 4, lines 20 – 33 of Cozens: If the payment object is a request for payment, the payment object will further provide buttons or other user interface objects that allow the recipient to accept or reject the payment request. Upon acceptance or rejection of the payment request by the recipient, a confirmation email may be sent to the sender regarding the status of the payment request. If the payment object is a payment, the payment object will further provide buttons or other user interface objects that allow the recipient to accept or reject the payment or access their payment account to view additional payment transaction details. If the payment is accepted, the acceptance is communicated to the payment processor, which finalizes the transfer of funds between the sender's payment account and the recipient's payment account.


identifying, by the payment transfer system […] the account of the first user corresponding to the first identifier, and the account of the second user corresponding to the second identifier corresponding to the received funds-transfer authorization; (Abstract of Cozens)

Abstract of Cozens: […] The payment processor uses electronic payment accounts associated with the corresponding sender and recipient email addresses to identify the relevant electronic payment accounts and transfer the payment between said accounts.

and in response to receiving the funds-transfer authorization, initiating, by the payment transfer system a transfer of funds between the account of the first user and the account of the second user. (Abstract in further view of at least Col 4, lines 20 – 33 of Cozens and Fig. 10 of Cozens):

Abstract of Cozens: […] The payment processor uses electronic payment accounts associated with the corresponding sender and recipient email addresses to identify the relevant electronic payment accounts and transfer the payment between said accounts.

Col 4, lines 20 – 33 of Cozens: If the payment object is a request for payment, the payment object will further provide buttons or other user interface objects that allow the recipient to accept or reject the payment request. Upon acceptance or rejection of the payment request by the recipient, a confirmation email may be sent to the sender regarding the status of the payment request. If the payment object is a payment, the payment object will further provide buttons or other user interface objects that allow the recipient to accept or reject the payment or access their payment account to view additional payment transaction details. If the payment is accepted, the acceptance is communicated to the payment processor, which finalizes the transfer of funds between the sender's payment account and the recipient's payment account.

    PNG
    media_image8.png
    504
    592
    media_image8.png
    Greyscale

Cozens fails to explicitly teach the following bolded element (Examiner is interpreting the following limitation as effectively stating the encoded identifiers of claim 41 are used to identify the accounts used in the transaction):

identifying, by the payment transfer system [and] based on the at least one encoded identifier, [the account of the first user corresponding to the first identifier, and the account of the second user corresponding to the second identifier]

However, Cozens teaches that it is known to identify payment accounts via email identifiers (e.g., abstract), of which were taught to be encoded within the payment object (Col 9, lines 46-51 of Cozens), the payment object specifically used to process the transaction between the accounts identified via the same identifiers (e.g., email accounts of both users - abstract in further view of Fig. 10 and Col 17, lines 4-19 of Cozens), using the payment amount within the object (e.g., an example of payment details, of which the identifiers are also), where the API within payment object causes this payment transfer to trigger in the first place (e.g., Fig. 8 in view of Fig. 10, specifically with respect to shared reference #240). 

Accordingly, in view of the aforementioned disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the identifiers encoded within payment object (Col 9, lines 46-51 of Cozens) of Cozens could have been used to identify the accounts for transfer (abstract of Cozens),  resulting in identifying, by the payment transfer system, based on the at least on the encoded identifiers, the accounts of the first and second users corresponding to the first/second identifiers, in order to advantageously prevent unnecessary additional lookups of account information when processing the transaction, as the transfer is already disclosed to be performed with respect to using the payment object (Fig. 10 in further view of Col 17, lines 4-19 of Cozens).

With respect to claim 42, Cozens discloses: wherein the funds-transfer request comprises a requested amount of funds. (At least Col 9, lines 46-51 of Cozens)

Col 9, lines 46-51 of Cozens: Payment details may include a sender payment account identifier, a recipient email account identifier, a payment amount, and a payment instrument. […] the sender payment identifier and the recipient email account identifier are the email address of the sender and the recipient respectively.

With respect to claim 43, Cozens discloses: wherein the first identifier comprises an email address associated with the first user, and the second identifier comprises an email address associated with the second user. (Abstract, Col 9, lines 48-51, and claim 2 of Cozens)

Abstract of Cozens: The payment processor uses electronic payment accounts associated with the corresponding sender and recipient email addresses to identify the relevant electronic payment accounts and transfer the payment between said accounts.

Col 9, lines 48 – 51 of Cozens: In certain example embodiments, the sender payment identifier and the recipient email account identifier are the email address of the sender and the recipient respectively.

Claim 2 of Cozens: 2. The method of claim 1, wherein the sender electronic payment account identifier and the recipient electronic payment account identifier are a sender email address associated with the sender account and a recipient email address associated with the recipient account, respectively.

With respect to claim 44, Cozens discloses: wherein the interactive element is encoded with the first identifier of the first user and the second identifier of the second user. (Abstract in further view of at least Col 9, lines 46-51 of Cozens discloses the interactive elements comprises (i.e., is encoded with) first and second identifiers);

Abstract of Cozens: A payment object is inserted into the body of the email and is displayed to both the sender and recipient. The payment details captured in the payment object are communicated to a payment processor. The payment processor uses electronic payment accounts associated with the corresponding sender and recipient email addresses to identify the relevant electronic payment accounts and transfer the payment between said accounts.

Col 9, lines 46-51 of Cozens: Payment details may include a sender payment account identifier, a recipient email account identifier, […] In certain example embodiments, the sender payment identifier and the recipient email account identifier are the email address of the sender and the recipient respectively.

With respect to claim 45, Cozens discloses: wherein the electronic message is customized for the second user (Col 11, lines 18 – 33 of Cozens, in further view of at least Col 14, lines 64-66 of Cozens):

Col 11, lines 18 – 33 of Cozens: At block 455, the email payment module 125 inserts a payment object in the body of the email. In the sender's email client module 106 the payment object will display the recipient, the payment amount, and identifying information regarding the payment instrument or account being used. In the recipient email client module 107 the payment object may display information regarding the sender and the payment amount. The payment object may also include additional information. For example, the payment object may incorporate a picture of the recipient or a sender, such as a picture associated with the recipient's contact information on the sender device 105 or recipient device 110. The payment object may also provide a field for the sender to enter a memo or other text. For example, the sender may indicate what the payment is for in the payment object. The method then proceeds to block 220 of FIG. 2.

Col 14, lines 64-66 of Cozens: At block 230, the email payment module 125 displays the payment object to the recipient within the email message.

Examiner’s Note: Examiner interprets that customization includes inclusion of identifying information such as picture of recipient/sender.
With respect to claim 47, Cozens discloses: wherein the account of the first user and account of the second user are managed by the payment transfer system. (Fig. 1, 146, 147, in further view of Abstract and Col 9, lines 46-51 of Cozens)


    PNG
    media_image3.png
    805
    666
    media_image3.png
    Greyscale

Abstract of Cozens: A payment object is inserted into the body of the email and is displayed to both the sender and recipient. The payment details captured in the payment object are communicated to a payment processor. The payment processor uses electronic payment accounts associated with the corresponding sender and recipient email addresses to identify the relevant electronic payment accounts and transfer the payment between said accounts.

Col 9, lines 46-51 of Cozens: Payment details may include a sender payment account identifier, a recipient email account identifier, […] In certain example embodiments, the sender payment identifier and the recipient email account identifier are the email address of the sender and the recipient respectively.

With respect to claim 48, Cozens discloses: wherein the funds-transfer request includes the first identifier, the first identifier being associated with the account of the first user. (At least Col 1, lines 31-43 in further view of Col 9, lines 46-51 of Cozens and abstract)

Col 1, lines 31-43 of Cozens: a method for sending payments by email using an email payment system comprises presenting a payment object modal in the email message to collect payment transaction details from the sender, receiving the payment transaction details from the sender via the payment object modal, generating a payment object comprising the payment details, inserting the payment object in the email message, communicating the payment transaction details to a payment processor; and routing […] the email message with the payment object to an email server for delivery to a recipient. 

Abstract of Cozens: A payment object is inserted into the body of the email and is displayed to both the sender and recipient. The payment details captured in the payment object are communicated to a payment processor. The payment processor uses electronic payment accounts associated with the corresponding sender and recipient email addresses to identify the relevant electronic payment accounts and transfer the payment between said accounts.

Col 9, lines 46-51 of Cozens: Payment details may include a sender payment account identifier, a recipient email account identifier, […] In certain example embodiments, the sender payment identifier and the recipient email account identifier are the email address of the sender and the recipient respectively.


With respect to claim 50, Cozens discloses: wherein the funds-transfer request is received via a network request (e.g., API requests in Network 115) to a server associated with the payment transfer system (Email Server 145 / Email Payment System 120). (See Fig. 1 in further view of Col 1, lines 33 – 43 of Cozens teaching payment details from sender being gathered by payment object modal, and sending request to an email server associated with email payment system 120);( See also Col 3, lines 13-18 of Cozens describing the communications between systems/devices as performed via API (i.e., network requests)):

    PNG
    media_image3.png
    805
    666
    media_image3.png
    Greyscale


Col 1, lines 31-43 of Cozens: a method for sending payments by email using an email payment system comprises presenting a payment object modal in the email message to collect payment transaction details from the sender, receiving the payment transaction details from the sender via the payment object modal, generating a payment object comprising the payment details, inserting the payment object in the email message, communicating the payment transaction details to a payment processor; and routing […] the email message with the payment object to an email server for delivery to a recipient. 

Col 3, lines 13-18 of Cozens: One or more application program interfaces (APIs) facilitate communication between the email payment system, the email server, the sender and recipient email clients, and the payment processor to complete the delivery of the email and transfer of funds between the sender's electronic payment account and the recipient's electronic payment account.

With respect to claim 51, Cozens discloses: wherein the electronic message is an email message and includes the payment amount in a subject or a body of the email message. (At least Col 3, lines 54-57 of Cozens):

Col 3, lines 54-57 of Cozens: The payment object is displayed to the sender in the email and may indicate at least the recipient and the dollar amount of the payment or the request for payment. 

Examiner’s Note: Examiner takes the stance that, since the payment object is within the email message, it is considered an element of the email itself.

With respect to claim 52, Cozens discloses: wherein the electronic message comprises embedded content (payment object inserted in/within message) that identifies a requested amount of funds (dollar amount of payment). (Abstract in further view of Col 3, lines 54-57 of Cozens);

Abstract: A payment object is inserted into the body of the email and is displayed to both the sender and recipient.

Col 3, lines 54-57 of Cozens: The payment object is displayed to the sender in the email and may indicate at least the recipient and the dollar amount of the payment or the request for payment.

Examiner’s Note: Examiner interprets that the embedded content / interactive element are not mutually exclusive in the claim’s scope.

With respect to claim 53, Cozens discloses: wherein the embedded content (e.g., payment object) comprises one or more of: a markup language code; or an image. (Col 11, lines 25-29 of Cozens);(See also Col 15, lines 23-26 of Cozens in further view of Col 7, lines 45-49 of Cozens):

Col 11, lines 25-29 of Cozens (with respect to image): The payment object may also include additional information. For example, […] the payment object may incorporate a picture of the recipient or a sender, such as a picture associated with the recipient's contact information on the sender device 105 or recipient device 110.

Col 15, lines 23-26 of Cozens (with respect to markup language code): the transaction monitor module 140 comprises a transaction status API encoded in the payment object. For example, the transaction monitor module 140 may be encoded in a hypertext markup language used to display the email message.

Col 7, lines 45-49 of Cozens (with respect to markup language code): the transaction monitor module 140 may comprise an API encoded within the email with the payment object. For example, the API may be encoded within a hypertext mark-up language (HTML) or a script call.

With respect to claim 54, Cozens discloses: wherein the electronic message comprises a description (e.g., “I owe you”) of the funds- transfer request. (Col 3, lines 19 – 54 of Cozens):

Col 3, lines 19 – 54 of Cozens: (16) To initiate a payment request or payment, a sender composes an email to a recipient and indicates an intent to pay the recipient. In certain example embodiments, the intent can be indicated by clicking on a button or other user interface object within the email client. In other example embodiments, the email payment system may analyze the email for payment signals. For example, the email payment system may analyze text in an email for such payment signals as "$" or a phrase such as "I owe you" in the body of the email.

(17) Upon detection of one or more payment signals or another user indication of an intent to make a payment, the email payment system presents an email payment suggestion modal in the email composition window of the email client, providing the sender an opportunity to include a payment object with the email. […]

(18) Once the payment details have been confirmed by the sender, a payment object is generated by the email payment system and inserted into the email. 

With respect to claim 56, Cozens discloses: wherein a database of the payment transfer system maintains association data that defines associations between user identifiers and user accounts managed by the payment transfer system. (Claims 14 / 15 of Cozens, in further view of at least Fig. 1, abstract); (While not shown below, Examiner also notes §Example Systems in Col 17 of Cozens generally describing that the systems used in invention may involve database servers, generally):

14. The computer-implemented method of claim 9, wherein the sender account and the recipient account are identified by the server based on association data stored in a database associated with the payment transfer system.  

15. The computer-implemented method of claim 14, wherein the association data defines associations between electronic addresses and user accounts managed by the payment transfer system.

    PNG
    media_image3.png
    805
    666
    media_image3.png
    Greyscale



With respect to claim 58, Cozens discloses: wherein generating the electronic message comprises: receiving, from the user device of the first user via a user application (email client) installed on the first user device of the first user (sender device), one or more edits of the electronic messages. (Col 10, lines 1 – 14 of Cozens, in view of email client of Fig. 1 of sender);(See also Col 2, lines 54-57 of Cozens)

Col 10, lines 1 – 14 of Cozens:  At block 425, the email payment module 125 confirms the payment amount to each recipient in the "to" field of the email. For example, the email payment module 125 may present a multi-recipient modal via the email client module 106 to the sender listing each recipient and providing a field to indicate the payment amount for each recipient. In certain example embodiments, the email payment module 125 may list the same payment amount for each recipient in the multi-recipient modal by default. The sender, may then edit the payment amounts and add or remove recipients as needed in the multi-recipient modal and communicate those edits to the email payment module 125 by selecting a submit user-interface object displayed on the multi-recipient modal. The method then proceeds to block 430.

Col 2, lines 54-57 of Cozens: The embodiments described herein provide a user interface that allows a sender to generate and insert a payment object directly in the body of an email while composing the email.

Examiner’s Note: Examiner notes payment object comprising payment amount is a part of E-mail message. (i.e., edits of payment amounts are edits of electronic message to be made, per Emails to be generated include the payment object). Arguendo, per Col 2, lines 54-57 of Cozens, Examiner takes official notice that composing emails are known to include editing, and is an obvious feature to incorporating into the method, in order to advantageously fix clerical errors entered into the e-mail message being composed.

With respect to claim 59, it is rejected under the same rationale as claims 41 (above) and claim 60 (below), mutatis mutandis. (See also claim 7 of Cozens in further view of at least Col 17, line 35 – Col 18 line 33 of Cozens disclosing that the systems implementing method of Cozens may include non-volatile memory, such as flash memory).

With respect to claim 60, Cozens discloses: A payment transfer system (Fig. 1 in further view of Fig. 11 and Col 17, lines 35 – 55 of Cozens) comprising: 

a processor communicatively coupled to a memory and operable to execute instructions stored in the memory; (Col 17, lines 35 – Col 18, line 33 of Cozens, in further view of Figs. 1 and 11)

and the memory, which comprises specific instructions configured to cause the payment transfer system to perform operations comprising: (Col 17, lines 35 – Col 18, line 12 of Cozens, in further view of Figs. 1 and 11)

    PNG
    media_image10.png
    438
    398
    media_image10.png
    Greyscale

Col 17, lines 35 – Col 18, line 33 of Cozens: FIG. 11 depicts a computing machine 2000 […] The computing machine 2000 may correspond to any of the various computers, servers, mobile devices, embedded systems, or computing systems presented herein. The module 2050 may comprise one or more hardware or software elements configured to facilitate the computing machine 2000 in performing the various methods and processing functions presented herein. The computing machine 2000 may include various internal or attached components such as a processor 2010, system bus 2020, system memory 2030, storage media 2040, input/output interface 2060, and a network interface 2070 for communicating with a network 2080.

The computing machine 2000 may be implemented as a conventional computer system, […]

The processor 2010 may be configured to execute code or instructions to perform the operations and functionality described herein, manage request flow and address mappings, and to perform calculations and generate commands. The processor 2010 may be configured to monitor and control the operation of the components in the computing machine 2000. The processor 2010 may be a general purpose processor, a processor core, a multiprocessor, a reconfigurable processor, a microcontroller, a digital signal processor ("DSP"), an application specific integrated circuit ("ASIC"), a graphics processing unit ("GPU"), a field programmable gate array ("FPGA"), a programmable logic device ("PLD"), a controller, a state machine, gated logic, discrete hardware components, any other processing unit, or any combination or multiplicity thereof. […]

The system memory 2030 may include non-volatile memories such as read-only memory ("ROM"), programmable read-only memory ("PROM"), erasable programmable read-only memory ("EPROM"), flash memory, or any other device capable of storing program instructions or data with or without applied power. The system memory 2030 may also include volatile memories such as random access memory ("RAM"), static random access memory ("SRAM"), dynamic random access memory ("DRAM"), synchronous dynamic random access memory ("SDRAM"). Other types of RAM also may be used to implement the system memory 2030. The system memory 2030 may be implemented using a single memory module or multiple memory modules. While the system memory 2030 is depicted as being part of the computing machine 2000, one skilled in the art will recognize that the system memory 2030 may be separate from the computing machine 2000 without departing from the scope of the subject technology. It should also be appreciated that the system memory 2030 may include, or operate in conjunction with, a non-volatile storage device such as the storage media 2040.

With respect to the remaining claim limitations of claim 60, they are rejected under the same rationale as claim 41 (above), mutatis mutandis. 

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Cozens in further view of United States Patent Publication No.  US-8014756-B1 to Henderson (“Henderson”).

With respect to claim 49, Cozens fails to teach, but Henderson discloses: [wherein the funds-transfer] request is received by the payment transfer system via a service address associated with the payment transfer system. (Col 13, line 62 – Col 14, line 5 in further view of at least Col 1, lines 5-7, and Col 1, lines 59-61, and Fig. 6 of Henderson discloses messages corresponding to transactions being routed by an intermediary authorization service (e.g., server) to an email address corresponding to a company’s authorization service subscription account (i.e., a service account))

Col 13, line 62 – Col 14, line 5 of Henderson: […] messages sent between the requester, approver, and authorization service may simply be entered as text messages sent to or from a particular email address corresponding to a company's authorization service subscription account, which would receive the messages and respond accordingly, […]

Col 1, lines 5-7 of Henderson: […] More and more […] transactions carried out each day require some level of authorization before they may be performed

Col 1, lines 59-61 of Henderson: […] the authorization service may be implemented as a software application executing on an authorization service server.

    PNG
    media_image2.png
    452
    422
    media_image2.png
    Greyscale


Accordingly, it would have been obvious that the method of Cozens could have the request / messages of Dorsey be addressed to the payment transfer service system (e.g., authorization server), as suggested by Henderson, resulting in payment transfer system to advantageously create a record of the first and second user’s responses, which may be valuable in cases of transaction disputes (e.g., Col 5, lines 22 - 28).

Col 5, lines 22 – 28 of Henderson: the authorization service may […] log the interaction associated with the request, once a valid response is received. For example, the authorization service may be configured to maintain copies of (or references to) each message sent or received regarding a given authorization request, from the requester's original input through the response provided back to the requester. In some embodiments, a logging function of the authorization service may be configured to create a file or database entry for each received authorization request and to add to the file or database entry each time a message involving the request is sent or received.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Cozens in further view of United States Application Publication No.  US-20010047307-A1 to Bennett (hereinafter, “Bennett”).

With respect to claim 57, Cozens discloses: The computer-implemented method of claim 41, further comprising: receiving, by the payment transfer system and from the first user device of the first user, a request for an identifier for the funds-transfer request; (Col 3, lines 19 – 39 of Cozens, in further view of )

Examiner’s Note: Examiner interprets claims, as written, do not limit the “request for an identifier” to being mutually exclusive with the funds-transfer request.

Col 3, lines 19 – 39 of Cozens: To initiate a payment request or payment, a sender composes an email to a recipient and indicates an intent to pay the recipient. […] The payment object modal provides fields to collect payment details. Payment details can include, but are not limited to, a recipient, a payment instrument, and a payment amount. 

Col 13, lines 40 – 49 of Cozens: The delivery synchronization module 135 may identify the payment details by a transaction identifier assigned to email payment by the email payment module 125 and communicated by the email payment module 125 to the payment processor 150 with the final payment details. The payment processor 150 will use the transaction identifier to identify whether the payment details have been received and, in certain example embodiments, where the payment details are ready for processing.



Cozens fails to disclose, but Bennett suggests: and providing, by the payment transfer system and to the first user device of the first user, the identifier for the funds-transfer request, wherein the electronic message comprises the identifier for the funds-transfer request. (¶145 of Bennett discloses email reminders to individuals relevant to a transaction, where the email reminder includes a transaction reference number)

¶145 of Bennett: […] server will send email reminders to one or more of the buyer, lender, or seller identifying aspects of the underlying transaction including the transaction reference number, permitting easy retrieval of the transaction information upon, for example, a single mouse click. […]

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the technique of adding the reference numbers in emails as disclosed by Bennett, resulting in the reference numbers of Baig (Fig. 3 Baig) being added in the emails sent to recipient/payer (Fig. 9, 950), in order to permit easy retrieval of the transaction information upon selecting the reference number with a single click (¶145 of Bennett), providing more insight into the received transaction notice.

Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Cozens in further view of United States Application Publication No.  US 20100191648 A1 to Smith (Smith), in further view Bennett.
With respect to claim 61, Cozens fails to teach, but Smith discloses: The computer-implemented method of Claim 41 further comprising sending a response message to […] payment transfer system. (¶¶72, 77 of Smith)

Examiner’s Note: For sake of compact prosecution, Examiner is interpreting more narrowly that the response message is of the same type of message as the Email sent to user, despite it being arguable that Cozens teaches the above limitation, under broadest reasonable interpretation.

¶72 of Smith: FIG. 6 illustrates a user interface to confirm a deposit transaction according to one embodiment. In FIG. 6, the user interface (190) is presented via a mobile phone (117). […] In other embodiment, the confirmation message (191) can be sent to the mobile phone (117) via email, […]

¶77 of Smith: The user may approve the confirmation message via providing the secret code back to the interchange (101) via replying from the mobile phone (117)

¶75 of Smith: […] the use of such a code increases the security of the transaction.

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the method of Cozens could include an confirmation email message to sender device, resulting in a response message from sender device to payment transfer system to confirm the transaction request, in order to advantageously increase the security of the overall solution.

Cozens in view of Smith fails to disclose, but Henderson discloses: sending [….] message to a service account of the payment transfer system.

Col 13, lines 62-67 of Henderson: [….] messages sent between the requester, approver, and authorization service may simply be entered as text messages sent to or from a particular email address corresponding to a company's authorization service subscription account, which would receive the messages and respond accordingly, […]

Accordingly, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention that the confirmation message of Cozens in view of Smith could be sent to a service account of the payment transfer system, as disclosed by Henderson, resulting in confirmation messages of Cozens in view of Smith to be addressed to a service account of the payment transfer system, in order to advantageously create a record of the first and second user’s responses (e.g., Col 5, lines 22 - 28) /confirmations , which may be valuable in cases of transaction disputes.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
United States Patent Publication No.  US-6640301-B1 to NG, disclosing certification of Emails via adding third party authentication service providers in the CC field of an email (Col 10, lines 57 - 65).

United States Application Publication No.  US 20080294556 A1 to Anderson, disclosing transmission of alerts in determining whether or not messages should be delivered by intermediary system (¶31 of Anderson).

United States Application Publication No.  US 20110225067 A1 to Dunwoody, disclosing a transaction identifier provided by money transfer system to a sender, where the transaction identifier associates the money transfer with both the requester / sender and accounts associated with the money transfer (¶58). Fig. 2 also discloses request of money transfer (202), including acknowledgement (i.e., response) to restrictions from money transfer system (204).
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A MALKOWSKI whose telephone number is (313)446-6624.  The examiner can normally be reached on Monday - Thursday 7:30AM-5:00PM, Alternating Fridays.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.M./Examiner, Art Unit 3695          

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695
July 21, 2022